Ei, Juez Asociado SeñoR Wolf,
emitió la opinión del tribunal.
El sexto señalamiento, o sea que .la pena capital no existe en Puerto Rico, ña sido resuelto por la opinión y sentencia de esta corte en el caso de El Pueblo de Puerto Rico v. Arrocho, No. 2615 (34 D.P.R. 847).
En el primer señalamiento se alega que la corte erró al ordenar que se celebraran juicios separados para los acusados Clemente y Arrocho, acusados conjuntamente del delito de asesinato en primer grado. El artículo 238 del Código de Enjuiciamiento Criminal da a la corte discreción para juzgar separadamente a personas acusadas de un delito. No se alega ni se demuestra que la corte ha abusado de su discreción. Además en este caso el acusado Clemente originalmente solicitó un juicio por separado en la primera vista del caso y cuando se devuelve un caso para nuevo juicio, la corte tiene derecho a juzgar a los acusados separadamente, a no ser que por el acusado se presente una fuerte petición y demostración en contrario.
En el segundo señalamiento se alega que la corte cometió error al no suspender el juicio. En su moción a ese efecto la teoría del acusado era que el' juicio debía sus penderse hasta que un testigo acusado de un delito fuese juzgado. En esa forma se podrían suspender los juicios indefinidamente, y en ausencia de autoridad que favorezca esa teoría, este señalamiento no merece ser discutido más ampliamente.
*630El tercer señalamiento ataca las instrucciones al jurado. El apelante, sin embargo, no especifica en su alegato el error que se supone haberse cometido, ni discute este punto. Tampoco aparece que se presentó objeción o se tomó excepción alguna durante el juicio, ni siquiera en términos generales. En tal caso no es el deber de una corte de apelación comparar la prueba con las instrucciones en busca de errores. Se presume que la sentencia es correcta hasta que se pruebe que la corte cometió error.
Se señala como cuarto error que la corte no instruyó al jurado, según se solicitó, de su derecho o poder para traer un veredicto por el delito de asesinato en primer grado con circunstancias atenuantes. El apelante no discute estas circunstancias y no nos convence de que la corte en este caso estaba obligada a dar tal instrucción. El Pueblo de P. R. v. Alméstico, 18 D.P.R. 320, y otros casos más demuestran que una corte no está obligada a dar instrucciones que mitiguen un delito, a menos que la prueba sostenga el punto de vista de la defensa. Tampoco hallamos esta súplica del apelante en los autos del caso.
El quinto señalamiento se refiere a la negativa de la corte a conceder un nuevo juicio. El apelante, sin embargo, únicamente insiste en que la pena capital no existe en Puerto Rico, y esto ya ha sido resuelto por nuestra decisión en el caso de El Pueblo de P. R. v. Arrocho, discutido primera-mente.

La sentencia apelada debe ser confirmada.

El Juez Presidente Sr. del Toro no tomó parte en la re-solución de este caso.